NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      DEC 20 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DENNIS ALEXANDER CHAVEZ,                         No.   14-74010

                  Petitioner,                     Agency No. A205-720-498

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Dennis Alexander Chavez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, Silaya v. Mukasey,

524 F.3d 1066, 1070 (9th Cir. 2008), and de novo claims of due process violations,

Rizo v. Lynch, 810 F.3d 688, 690 (9th Cir. 2016). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Chavez failed to

establish a nexus between his past experiences and his fear of future harm and a

protected ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009)

(the REAL ID Act “requires that a protected ground represent ‘one central reason’

for an asylum applicant’s persecution”); see also Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). We reject Chavez’s contention that the IJ violated his due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (petitioner

must show error to prevail on a due process claim). Thus, Chavez’s asylum and

withholding of removal claims fail.

      PETITION FOR REVIEW DENIED.




                                         2                                     14-74010